DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to amendments and remarks filed on 6/2/2022.
Claims 1-20 remain pending. Claims 1-20 are amended. Claims 1-20 have been examined and are rejected. 


Priority
This application is a continuation of application 15/678,866 filed on 8/16/2017, now patent US10,834,217.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 9-12, & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 2017/0293414 A1) in view of Chaudhri et al. (US 2013/0007665 A1) in view of Lee (US 2017/0300194 A1).
With regard to Claim 1, Pierce teaches:
A method comprising: 
setting, based at least in part on first input received via a user interface of a mobile device, a user designated preference in configurations for managing mobile notifications received at the mobile device; (the update manager may provide a user interface that allows a user to specify priorities for different data items (i.e. notifications) based upon source application, content type, and so forth [Pierce: 0070-72; 0055], and wherein a user may also specify a preferred ordering of applications that may be used by the system to order updates in a view [Pierce: 0086; 0081]);
receiving, at the mobile device, a first mobile notification associated with a first application, and a second mobile notification associated with a second application; (a smart phone comprising a notification manager that receives data items (i.e. notifications) from one or more different applications [Pierce: 0051-52; 0055; Figs. 1-2]);
determining the first mobile notification and the second mobile notification are associated with a category of content; (processing the data items (i.e. notifications) to determine priority information for the data items based upon the type of content for purposes of generating an update for display [Pierce: 0070-73; 0056-58]);
displaying, via the user interface, the first mobile notification and the second mobile notification in a group based at least in part on the user designated preference, and further based at least in part on the first mobile notification and the second mobile notification being determined to be associated with the category; (the update is displayed in a view rendered or displayed on a display device based upon user specified properties [Pierce: 0058; 0067; Figs. 8 & 11B], the update view being created in response to the determined priority data which is based upon the identified content type [Pierce: 0070-73; 0079], wherein the update manager may provide a user interface that allows a user to specify priorities for different data items based upon source application, content type, and so forth [Pierce: 0070-72], and wherein a user may specify a preferred ordering of applications that may be used by the system to order updates in a view [Pierce: 0086; 0081]);
receiving, via the user interface, second input associated with a request to clear mobile notifications in the group; and clearing the first mobile notification and the second mobile notification based at least in part on the request; (the displayed view includes a “Clear All” control, selection of which clears or dismisses all updates in view [Pierce: 0126; Figs. 11B & 15]).

While Pierce teaches that the smartphone computing device may receive communications via a wireless network [Pierce: 0114; 0051; Fig. 1], Pierce does not explicitly teach that a mobile notification is received via a wireless communication network.
	
In a similar field of endeavor involving aggregating and displaying notifications received from multiple applications, Chaudhri discloses:
receiving, at the mobile device via a wireless communication network, a mobile notification; (a mobile phone device comprising a notification module which receives push-based notifications (e.g., phone calls, voicemails, e-mails, or a third-party push event) [Chaudhri: 0042; 0115; 0032], wherein RF circuitry is used to send and receive information such as the push-based notifications over a wireless link or network to one or more other [Chaudhri: 0034]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierce in view of Chaudhri in order to receive mobile notifications via a wireless communication network in the system of Pierce. 
One of ordinary skill in the art would have been motivated to combine Pierce with Chaudhri as doing so would allow the smartphone device to be used in a mobile fashion while enabling receipt of application content such as push notifications over a wireless network. 

However, Pierce-Chaudhri does not explicitly teach (where underlining indicates the portion of each limitation not taught):
displaying, via the user interface, the first mobile notification and the second mobile notification in a folder based at least in part on the user designated preference.

In a similar field of endeavor involving displaying event notifications, Lee discloses:
displaying, via the user interface, the first mobile notification and the second mobile notification in a folder based at least in part on the user designated preference; (in response to determining that there are different types of collected event information, output a grouping box in a folder form which includes notification display items corresponding to the different types of collected event information based on user settings [Lee: 0056; 0092; Fig. 9]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierce-Chaudhri in view of Lee in order to display notifications in a folder in the system of Pierce-Chaudhri. 
One of ordinary skill in the art would have been motivated to combine Pierce-Chaudhri with Lee as doing so would allow notifications from a plurality of applications to be organized into a group using an easily recognized user interface element (i.e. a folder) [Lee: 0077; Fig. 9]. 

With regard to Claim 2, Pierce-Chaudhri-Lee teaches:
The method of claim 1, further comprising: receiving, via the user interface, third input associated with a second request indicating a threshold number of mobile notifications; determining a number of mobile notifications in a second folder; and clearing a third mobile notification associated with a third application and in the second folder, based at least in part on the number of mobile notifications in the second folder being equal to the threshold number of mobile notifications; (the user may select an option to specify a pre-determined number of notifications to be displayed which results in a corresponding application pane displaying up to the user specified maximum notifications, wherein a notification module can automatically clear out notifications from an application pane when the number of notifications that can be displayed exceeds the pre-determined number specified by the user [Chaudhri: 0091; 0154-57]).

With regard to Claim 6, Pierce-Chaudhri-Lee teaches:
The method of claim 1, further comprising: displaying, via the user interface and in the folder, a name associated with the category, and an indicator comprising a number of mobile notifications in the folder; (displaying a plurality of views corresponding to updates having a same priority name (i.e. category), wherein the priority name is visually located in a tab next to the displayed updates, and wherein a badge is displayed indicating the number of available updates for each application in the view [Pierce: 0059-60; 0081-84; 0115-16; 0123; 0128; Figs. 11A-11B, & 13]. Lee teaches that an indicator for indicating the accumulated number of event indicators of the notification display items included in the grouping box is located on or adjacent to the grouping box [Lee: 0128; Fig. 9]).

With regard to Claim 9, Pierce-Chaudhri-Lee teaches:
The method of claim 1, further comprising: displaying a predetermined number of mobile notifications in the folder based upon an order of receipt associated with each mobile notification in the folder; (the user may select an option to specify a pre-determined number of notifications to be displayed which results in a corresponding application pane displaying up to the user specified maximum notifications [Chaudhri: 0091; 0154-57], wherein the list of notifications can be arranged based on a time that each notification was received (e.g., based on a chronological order) [Chaudhri: 0130]. Pierce teaches that the notifications may be presented in chronological order [Pierce: 0006]).

With regard to Claim 10, Pierce-Chaudhri-Lee teaches:
The method of claim 1, further comprising: displaying, via the user interface and in the folder, a name associated with the category; (displaying a plurality of views corresponding to updates having a same priority name (i.e. category), wherein the priority name is visually located in a tab next to the displayed updates [Pierce: 0059-60; 0081-84; 0115-16; 0123; 0128; Figs. 11A-11B, & 13]).

With regard to Claims 11-12 & 16-17 they appear substantially similar to the limitations recited by claims 1-2 & 6 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 11-12 & 16-17 are rejected for the same reasons as set forth in claims 1-2 & 6.


Claims 3, 7, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 2017/0293414 A1) in view of Chaudhri et al. (US 2013/0007665 A1) as applied to Claims 1 & 11 above, and further in view of Hamanaga et al. (US 7,283,813 B2).
With regard to Claim 3, Pierce-Chaudhri-Lee teaches:
The method of claim 1, further comprising: setting a second user designated preference indicating a threshold number of mobile notifications, and clearing a second mobile notification in a second folder based at least in part on the second user designated preference; (the user may select an option to specify a pre-determined number of notifications to be displayed which results in a corresponding application pane displaying up to the user specified maximum notifications, wherein a notification module can automatically clear out notifications from an application pane when the number of notifications that can be displayed exceeds the pre-determined number specified by the user [Chaudhri: 0154-57]).

However, Pierce-Chaudhri-Lee does not teach (where underlining indicates the portion of each limitation not taught):
clearing a third mobile notification in a second folder based at least in part on the second user designated preference, and further based at least in part on the third mobile notification having arrived earlier in the second folder than remaining mobile notifications in the second folder.
	
In a similar field of endeavor involving chronologically displaying notifications on a mobile device, Hamanaga discloses:
clearing a third mobile notification based at least in part on the third mobile notification having arrived earlier in the second folder than remaining mobile notifications in the second folder; (if a number of pieces of the history information stored in the history storing section exceeds a predetermined maximum number, the history notification section is configured to automatically delete a piece of the history information which has an oldest time of reception [Hamanaga: 2:61-3:3; 10:63-11:3]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierce-Chaudhri-Lee in view of Hamanaga in order to clear the earlier arrived notification in the system of Pierce-Chaudhri-Lee. 
One of ordinary skill in the art would have been motivated to combine Pierce-Chaudhri-Lee with Hamanaga as doing so would clear the notification likely to be least important based on temporal relevance.  

With regard to Claim 7, it appears substantially similar to the limitations recited by claims 2-3 and consequently does not appear to teach or further define over the citations provided for said claims. Accordingly, claim 7 is rejected for the same reasons as set forth in claims 2-3.

With regard to Claim 13, it appears substantially similar to the limitations recited by claims 3 and consequently does not appear to teach or further define over the citations provided for said claims. Accordingly, claim 13 is rejected for the same reasons as set forth in claims 3.


Claims 4, 14, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 2017/0293414 A1) in view of Chaudhri et al. (US 2013/0007665 A1) in view of Lee (US 2017/0300194 A1) as applied to Claims 1, 11, & 17 above, and further in view of Huening et al. (US 2018/0357728 A1).
With regard to Claim 4, Pierce-Chaudhri-Lee teaches the method of claim 1, but does not teach: prior to clearing the mobile notification, providing, via the user interface, an alert regarding clearing of the mobile notification; and in response to the alert, receiving, via the user interface, third input associated with a verification to clear the mobile notification.
	
In a similar field of endeavor involving displaying a list of application notifications, Huening discloses:
prior to clearing the first mobile notification and the second mobile notification, providing, via the user interface, an alert; and in response to the alert, receiving, via the user interface, third input associated with a verification to clear the first mobile notification and the second mobile notification; (a main notification screen in which after a user has selected a “delete all” input for the notifications list, a pop-up overlay may prompt the user to confirm that the user wishes to delete all notifications in the notifications list, wherein if confirmed, all notifications in the notifications list will be deleted [Huening: 0069; Fig. 4M]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierce-Chaudhri-Lee in view of Huening in order to provide an alert regarding clearing of the mobile notification in the system of Pierce-Chaudhri-Lee. 
One of ordinary skill in the art would have been motivated to combine Pierce-Chaudhri-Lee with Huening as doing so would reduce the risk of the user unintentionally deleting notifications.  

With regard to Claims 14 & 18, they appear substantially similar to the limitations recited by claim 4 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 14 & 18 are rejected for the same reasons as set forth in claim 4.


Claims 5, 15, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 2017/0293414 A1) in view of Chaudhri et al. (US 2013/0007665 A1) in view of Lee (US 2017/0300194 A1) as applied to Claims 1, 11, & 17 above, and further in view of Weinberg et al. (US 2018/0091456 A1).
With regard to Claim 5, Pierce-Chaudhri-Lee teaches the method of claim 1, but does not teach: setting a second user designated preference indicating one or more predefined recipients; and automatically sending third mobile notifications received at the mobile device to the one or more predefined recipients based at least in part on the second user designated preference.
	
In a similar field of endeavor involving displaying application notifications, Weinberg discloses:
setting a second user designated preference indicating one or more predefined recipients; and automatically sending third mobile notifications received at the mobile device to the one or more predefined recipients based at least in part on the second user designated preference; (a user can configure the operation of a forwarding decision component by defining the logic it will apply to the forwarding of notifications such that the automatic decision component will automatically determine whether to send the forward notification information to one or more other users [Weinberg: 0071; Fig. 9]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierce-Chaudhri-Lee in view of Weinberg in order to automatically send mobile notifications received at the mobile device to one or more predefined recipients in the system of Pierce-Chaudhri-Lee. 
One of ordinary skill in the art would have been motivated to combine Pierce-Chaudhri-Lee with Weinberg as doing so would allow the user to share notifications with other user’s who may be interested in the occurrence described by the original notification information [Weinberg: 0041].  

With regard to Claims 15 & 19, they appear substantially similar to the limitations recited by claim 5 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 15 & 19 are rejected for the same reasons as set forth in claim 5.


Claims 8 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 2017/0293414 A1) in view of Chaudhri et al. (US 2013/0007665 A1) in view of Lee (US 2017/0300194 A1) as applied to Claims 1 & 17 above, and further in view of Choi (US 2015/0177970 A1).
With regard to Claim 8, Pierce-Chaudhri-Lee teaches the method of claim 1, but does not teach: 
recovering, based at least in part on third input received via the user interface, at least one of the first mobile notification or the second mobile notification.

In a similar field of endeavor involving displaying notification messages on a mobile terminal, Choi discloses:
recovering, based at least in part on third input received via the user interface, at least one of the first mobile notification or the second mobile notification; (upon receiving a touch input on one point on the Undo option, the controller can fetch the deleted notification messages from the buffer and display them again on the notification bar [Choi: 0141-42; Fig. 21]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierce-Chaudhri-Lee in view of Choi in order to recover the mobile notification in the system of Pierce-Chaudhri-Lee. 
One of ordinary skill in the art would have been motivated to combine Pierce-Chaudhri-Lee with Choi as doing so would prevent a user from permanently losing access to an unintentionally deleted notification.  

With regard to Claim 20, it appears substantially similar to the limitations recited by claim 8 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 20 is rejected for the same reasons as set forth in claim 8.


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cho et al. (US 2017/0083226 A1) which teaches displaying application notifications according to user settings [Cho: 0183].

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446